Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15, 23, 26 and 29-41 are pending in a Supplemental Response filed 09/09/2021.
Withdrawn rejections:
Applicant's Response filed 08/30/2021 and Supplemental Response of 09/09/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Supplemental Response, the 103 rejection has been withdrawn. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to the claims is allowable. Each of claims 15 and 34 recites the features as instantly claimed. In particular, the features of these claims include a specific combination of at least one associative thickener includes PEG-240/HDi copolymer bis-decyltetradeceth-20 ether, steareth-100/PEG-136/HDI copolymer, or a mixture thereof as the associate thickener (a); at least one alkyleneoxide derivative includes at least PEG/PPG/Polybutylene glycol-8/5/3 as the alkylenene oxide (b); and at least one nonionic surfactant is chosen from polyoxyethylenated (15-40 EO) and polyoxypropylenated (5-30 PO) alkyl (C16-C24) 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15, 23, 26 and 29-41 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613